Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s request for an Interview filed on 11/01/2021 after a "First Action Interview Pilot Program - Pre-Interview Communication" from the Examiner was mailed on 09/30/2021 to Application #16/695,967 filed on 11/26/2019 in which claims 2-21 are pending.

Status of Claims
Claims 2-21 are pending, of which Claims 2-21 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Entered Claim Set of 03/25/2020
Applicant’s most recent entered claim set of 03/25/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Ruzich on December 15, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 2: (Currently Amended)
A computer-implemented method comprising:
receiving text or a voice command from a first user, wherein the text or the voice command is associated with a bot name or a bot handle;
determining to invoke a particular bot based on the bot name or the bot handle to provide information to the first user question in from the to 
determining that providing the information second 
causing a permission interface to be rendered, the permission interface enabling the second second 
second second second 
providing the information that answers the question 


Claim 3: (Currently Amended)
The method of claim 2, further comprising:
providing a user interface to the first user that includes an option for requesting creation of a new bot



Claim 4: (Currently Amended)
The method of claim 2, further comprising 


Claim 6: (Currently Amended)
The method of claim 2, wherein determining to invoke the particular bot is further 


Claim 7: (Currently Amended)
The method of claim 2, wherein the user data includes a location of the second user 


Claim 8: (Currently Amended)
The method of claim 2 [[7]], wherein providing the information includes:
searching, by the particular bot, for the information that answers the question; and
presenting one or more search results based on the information.


Claim 9: (Currently Amended)
A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations, the operations comprising:
receiving text or a voice command from a first user, wherein the text or the voice command is associated with a bot name or a bot handle;
determining to invoke a particular bot based on the bot name or the bot handle to provide information to the first user question in from the to 
determining that providing the information second 
causing a permission interface to be rendered, the permission interface enabling the second second 
upon receiving user input from the second second second 
providing the information that answers the question 


Claim 10: (Currently Amended)
The computer-readable medium of claim 9, wherein the operations further comprise providing a user interface to the first user that includes an option for requesting creation of a new bot 



Claim 11: (Currently Amended)
The computer-readable medium of claim 9, wherein the operations further comprise performing, by the particular bot, 


Claim 13: (Currently Amended)
The computer-readable medium of claim 9, wherein determining to invoke the particular bot is further 


Claim 14: (Currently Amended)
The computer-readable medium of claim 9, wherein the user data includes a location of the second user 


Claim 15: (Currently Amended)
The computer-readable medium of claim 9 [[14]], wherein providing the information includes:
searching, by the particular bot, for the information that answers the question; and
presenting one or more search results based on the information.


Claim 16: (Currently Amended)
A system comprising:
one or more processors; and
a memory coupled to the one or more processors that stores instructions that, when executed by the one or more processors cause the one or more processors to perform operations comprising: 
receiving text or a voice command from a first user, wherein the text or the voice command is associated with a bot name or a bot handle;
determining to invoke a particular bot based on the bot name or the bot handle to provide information to the first user question in from the to 
determining that providing the information second 
causing a permission interface to be rendered, the permission interface enabling the second second 
upon receiving user input from the second second second 
providing the information that answers the question 


Claim 17: (Currently Amended)
The system of claim 16, wherein the operations further comprise providing a user interface to the first user that includes an option for requesting creation of a new bot 



Claim 18: (Currently Amended)
The system of claim 16, wherein the operations further comprise performing, by the particular bot, 


Claim 20: (Currently Amended)
The system of claim 16, wherein determining to invoke the particular bot is further 


Claim 21: (Currently Amended)
The system of claim 16, wherein the user data includes a location of the second user 


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are considered allowable.

The instant invention is directed to a method, a medium, and a system for management of permissions to automated assistance for a user of messaging applications.

The closest prior art, as recited, Rosenberg et al. US Patent Application Publication No. 2017/0250936 and Biggs et al. US Patent Application Publication No. 2008/0086522, are also generally directed to various aspects of management of permissions to automated assistance for a user of messaging applications.  However, Rosenberg et al. or Biggs et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 2, 9, 16.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 2:
receiving from a first user a text or voice command that includes or is linked to a bot name or bot handle, with the bot indicated by the bot name or bot handle invoked to provide information to the first user identifying a question in a communication from the first user to a second user, identifying that in order to provide the information to the first user, user data for the second user will need to be accessed, establishing a permission interface to allow the second user to either approve or prevent access to the user data for the second user, utilizing the bot indicated by the bot name or bot handle to access the user data for the second user upon the receipt of user input from the second user indicating approval of the second user to allow access, then providing information that answers the question by utilizing the bot indicated by the bot name or bot handle to provide the information
When combined with the additional limitations found in Claim 2.

Regarding Claim 9:
receiving from a first user a text or voice command that includes or is linked to a bot name or bot handle, with the bot indicated by the bot name or bot handle invoked to provide information to the first user identifying a question in a communication from the first user to a second user, identifying that in order to provide the information to the first user, user data for the second user will need to be accessed, establishing a permission interface to allow the second user to either approve or prevent access to the user data for the second user, utilizing the bot indicated by the bot name or bot handle to access the user data for the second user upon the receipt of user input from the second user indicating approval of the second user to allow access, then providing information that answers the question by utilizing the bot indicated by the bot name or bot handle to provide the information
When combined with the additional limitations found in Claim 9.

Regarding Claim 16:
receiving from a first user a text or voice command that includes or is linked to a bot name or bot handle, with the bot indicated by the bot name or bot handle invoked to provide information to the first user identifying a question in a communication from the first user to a second user, identifying that in order to provide the information to the first user, user data for the second user will need to be accessed, establishing a permission interface to allow the second user to either approve or prevent access to the user data for the second user, utilizing the bot indicated by the bot name or bot handle to access the user data for the second user upon the receipt of user input from the second user indicating approval of the second user to allow access, then providing information that answers the question by utilizing the bot indicated by the bot name or bot handle to provide the information
When combined with the additional limitations found in Claim 16.

Therefore Claims 2-21 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biggs et al - US_20080114837: Biggs et al teaches a virtual online robot (bot) or security agent.
Delaney - US_20180005288_A1_I: Delaney teaches the use of chat bots to communicate in chat sessions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498